                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

RICHARD SPINNENWEBER,          )
          Plaintiff,           )
                               )
     v.                        )                     CAUSE NO.: 2:14-CV-101-JEM
                               )
ROBERT LADUCER and             )
RED RIVER SUPPLY INCORPORATED, )
           Defendants.         )

                                    OPINION AND ORDER

       This matter is before the Court on a number of Motions in Limine [DE 168-180, 183, 184],

each filed as a separate motion by Defendants on November 6, 2019. Plaintiff has not responded

and the time to do so has passed. The Court notes that several other documents were titled Motions

in Limine but are more properly understood to be motions to exclude expert testimony, and will

be considered separately.

I.     Analysis

       A motion in limine will be granted Aonly when evidence is clearly inadmissible on all

potential grounds.” Hawthorne Partners v. AT & T Techs., Inc., 831 F. Supp. 1398, 1400 (N.D.

Ill. 1993); see also Dartey v. Ford Motor Co., 104 F. Supp. 2d 1017, 1020 (N.D. Ind. 2000). Most

evidentiary rulings will be resolved at trial in context, and this Aruling is subject to change when

the case unfolds.” Luce v. United States, 469 U.S. 38, 41-42 (1984). The Court considers each

request in turn.

       A. Lay Opinions as to Medical Causation [DE 168]

               Defendants request that the Court exclude lay witnesses from testifying as to

           medical diagnoses, causes and effects of injuries, and other matters of medical science

                                                 1
   excluded as a lay person lacks the requisite training and knowledge to provide this type

   of testimony. See Fed. R. Evid. 701. Plaintiff has made no objection to this request, and

   it is therefore granted.

B. Lay Testimony Regarding Injuries or Conditions Unsupported by Expert Testimony

   [DE 169]

       Defendants request that the Court exclude testimony of injuries or physical

   conditions for which an admissible expert has not expressed an opinion regarding the

   cause of that injury or condition. See Fed. R. Evid. 401, 402, 701. Plaintiff has not

   objected. Accordingly, no lay witness may testify at trial regarding injuries or

   symptoms of injuries that are not connected to the accident by expert testimony.

C. Statements Regarding Punishing Defendants [DE 170]

       Defendants move for Plaintiff to be excluded from arguing that a jury verdict would

   or should punish or send a message to Defendants or society at large, since no punitive

   damages are being sought. Since a request for damages to send a message beyond

   making Plaintiff whole is inappropriate in a case for only compensatory damages, the

   request is granted. See Betts v. City of Chicago, 784 F. Supp. 2d 1020, 1033 (N.D. Ill.

   2011) (“Given that compensatory damages are limited to actual losses, this court agrees

   that [the plaintiff]’s argument that the jury should ‘send a message’ is a punitive

   damages argument.”).

D. Reference to Liability Insurance [DE 171]

       Defendants request that the Court exclude any reference to liability insurance. See

   Fed. R. Evid. 411. The request is granted and any mention of whether Defendants were


                                         2
   insured is precluded.

E. Reference to Prior Settlement Negotiations [DE 172]

       Pursuant to Federal Rule of Evidence 408, any reference to settlement negotiations

   or statements made about the case during those negotiations is excluded.

F. Testimony of Statements Made by Healthcare Professionals [DE 173]

       Defendant moves to preclude Plaintiff from testifying as to what he was told by

   non-testifying healthcare professionals. Hearsay, which is defined as a declarant’s out-

   of-court statement that a “party offers in evidence to prove the truth of the matter

   asserted in the statement,” Fed. R. Evid. 801(a), (c), is not admissible unless allowed

   by statute, the Federal Rules of Evidence, or other rules created by the United States

   Supreme Court. See Fed. R. Evid. 802. To the extent that the out of court statements of

   non-testifying healthcare professionals are inadmissible hearsay, they are excluded.

G. Reference to Previous Trial and Motions [DE 174]

       Reference to the previous trial and to the outcome or filing of any previous motions,

   including this one, are excluded.

H. “Golden Rule” Arguments [DE 175]

       Invitations for the jury to place itself in Plaintiff’s shoes are improper and therefore

   excluded. See, e.g., Thomas v. Ritz, No. 3:15-CV-108-RJD, 2018 WL 1784473, at *4

   (S.D. Ill. Apr. 13, 2018) (“A ‘golden rule’ argument is ‘one which the jury is asked to

   put itself in the plaintiff's position’” and is “improper.”) (quoting Spray-Rite Serv.

   Corp. v. Monsanto Co., 684 F.2d 1226, 1246 (7th Cir. 1982)).




                                          3
I. Reference to Defendant’s Corporate Status [DE 176]

       Reference to Defendant Red River Supply as a trucking company or its status as

   corporation is excluded to the extent that it is likely to be prejudicial.

J. Reference to Parties’ Financial Status [DE 177]

       Defendants move for the Court to preclude reference to any of the parties’ financial

   situation, since financial status is irrelevant to the determination of liability or damages.

   Plaintiff does not object, and the request is granted.

K. Reference to Uncalled Witnesses [DE 178]

       Comments regarding the failure of Defendants to call any particular witness are

   excluded.

L. Untimely Disclosed Witnesses, Exhibits, or Contentions [DE 179]

       Defendants request that the Court preclude any witness, exhibit, or contention not

   previously disclosed to Defendants from testifying or being presented during trial.

   Undisclosed information and witnesses will not be permitted. Fed. R. Civ. P. 37(c)(1)

   (“If a party fails to provide information or identify a witness as required by Rule 26(a)

   or (e), the party is not allowed to use that information or witness to supply evidence on

   a motion, at a hearing, or at a trial, unless the failure was substantially justified or is

   harmless.”).

M. Reference to Prior Allegations, Claims, Lawsuits, or Complaints Against Defendants

   [DE 180]

       Reference to unrelated and dissimilar accidents, claims, or lawsuits involving

   Defendants is precluded.


                                          4
       N. Testimony of Certain Lay Witnesses [DE 183]

              Defendants move to exclude the testimony of eight lay witnesses regarding the

           alleged effects of the accident on Plaintiff because no expert testimony establishes that

           the effects were caused by the accident. To the extent that the testimony relates to

           medical conditions or injuries about which there is no expert testimony to establish

           causation, that testimony is excluded. Only lay testimony addressing personal

           knowledge of the witness is permitted. See Fed. R. Evid. 401, 701, 702, 802.

       O. Testimony Regarding Statements or Opinions in Medical Records [DE 184]

              Defendants move to exclude as inadmissible hearsay any expressions of opinion

           contained in the plaintiff’s medical records that relate to the issue of causation.

           Although statements made for medical diagnosis or treatment are generally exceptions

           to the rule against hearsay, the rule only excepts statements “made for – and . . .

           reasonably pertinent to – medical diagnosis or treatment” or that “describe[] medical

           history.” Fed. R. Evid. 803(4). Accordingly, statements about causation in the medical

           records that are not excepted by Rule 803(4) are excluded.

II.    Conclusion

       For the foregoing reasons, the Court hereby GRANTS the Motions in Limine [DE 168-

180, 183, and 184], as described above.

       So ORDERED this 5th day of December, 2019.

                                             s/ John E. Martin
                                             MAGISTRATE JUDGE JOHN E. MARTIN
                                             UNITED STATES DISTRICT COURT
cc:    All counsel of record



                                                 5
